Citation Nr: 1311332	
Decision Date: 04/05/13    Archive Date: 04/19/13

DOCKET NO.  10-41 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), anxiety, and depression.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney-at-Law


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel



INTRODUCTION

The Veteran had active service from December 1972 to December 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

The Veteran's appeal, which has previously been construed as consisting of separate claims for service connection for PTSD, anxiety, and depression, has been recharacterized by the Board as indicated on the title page of this decision in light of the Court's holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (claimant seeking service connection for psychiatric disability who has no special medical expertise is not competent to provide diagnosis requiring application of medical expertise to facts such as claimant's description of history and symptoms; VA should construe claim for service connection based on reasonable expectations of a non-expert claimant). 

The appeal is REMANDED to the to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has an acquired psychiatric disability as a result of in-service military sexual trauma while serving aboard the U.S.S. Cascade in 1973.  Specifically, he claims that in August or September 1973 he and three other soldiers had their pants forcibly pulled down against their wills and their pants were held in a sort of clamp while they were hung upside down and grease was rubbed on their genitals.  They were left to hang there for 10 minutes and he indicates that he was not sure if they were going to throw them overboard.   He indicates that he was forcibly "initiated" into his division, and this event is the source of his PTSD, i.e., his in-service stressor.  A February 2009 buddy statement corroborated the event.  The RO, on the basis of this information and in conjunction with his dates of service aboard the U.S.S. Cascade and his military occupational specialty, conceded the alleged event. 

The Veteran has numerous psychiatric diagnoses of record including PTSD, delusional disorder, and depression.  He also has a significant history of alcohol dependence and is presently receiving Social Security Administration (SSA) disability benefits with a secondary diagnosis of alcohol dependence (the primary diagnosis is based on physical disability).

A March 1996 private treatment record notes the Veteran had a life-long history of depression.  VA treatment records also chronicle the Veteran's childhood, which included an alcoholic mother who committed suicide, and physical, emotional, and sexual abuse in foster care.  A March 2009 VA mental health evaluation included an Axis I diagnosis of PTSD due to military sexual trauma and initiation harassment compounding past childhood physical, sexual, and emotional trauma.  

However, an April 2009 VA examination report reflects a detailed analysis for why the Veteran does not meet the criteria for a PTSD diagnosis.  The examiner did diagnose the Veteran with a delusional disorder and depressive disorder, but did not provide any etiology opinion regarding these diagnoses.  

In June 2012, a VA examiner found that the Veteran met the criterion A for a PTSD diagnosis but indicated that the examination was not completed, as it was suspected that the Veteran was either exaggerating his symptoms or distorting them due to his psychosis.  The examiner noted that the Veteran's primary sources of distress are related to his psychosis and chronic, severe alcohol dependence.  The examiner further indicated that he could not opine on the matter involving the hazing incident without resort to mere speculation.  The Veteran's alcohol dependence withdrawal symptoms were so severe it was questionable whether the Veteran could complete the examination.  

In light of the foregoing as well as the fact that the Veteran has received multiple psychiatric diagnoses attributed to various factors, there is insufficient evidence on file to adjudicate the claim.  Therefore, a remand is necessary to afford the Veteran an additional VA compensation examination to determine whether service connection can be granted under 38 C.F.R. § 3.304 (2012). 

In addition, as part of the Veteran's non-service connected pension claim, he signed a release of information in July 2007 for VA to obtain private mental health treatment records from Fairview Northland Regional Hospital dated from January 2003 to December 2004, and from Osceola Medical Center dated from June 2007 to July 2008.  He also indicated that he had treatment at the VAMC in Minneapolis since January 2004.  The record reflects treatment records from the VAMC in Minneapolis starting from August 2009, but not as far back as 2004.  The record also shows a June 2003 treatment record from Fairview Northland Regional Hospital that was submitted by the Veteran, but not the complete treatment records identified by the Veteran from January 2003 to December 2004.  On remand, these additional records should be obtained, if possible.

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1.  Ask the Veteran to identify all records of VA and non-VA health care providers who have provided any medical treatment relevant to the claim on appeal.  After obtaining appropriate authorizations for release of medical information, obtain the relevant and previously unobtained records from each health care provider the Veteran identifies.  Advise the Veteran that with respect to private medical evidence, he may alternatively obtain the records on his own and submit them to the RO/AMC. Specifically the letter should reference treatment records from Osceola Medical Center dated from June 2007 to July 2008, and Fairview Northland Regional Hospital dated from January 2003 to December 2004, the Veteran cited in July 2007 releases.  

Make arrangements to obtain treatment records dated from January 2004 to August 2009 from the VAMC in Minneapolis.

The records sought must include any relevant records of VA or private treatment created or updated after the most recent medical evidence associated with the claims folder since the July 2012 SSOC.  
	
If efforts to obtain any of the above-mentioned records are unsuccessful, the Veteran should be notified and VA should indicate what further steps it will make regarding the Veteran's claim.

2.  After waiting an appropriate time period for the Veteran to respond and for all records to be collected, schedule the Veteran for a VA compensation examination by a clinician with appropriate expertise in mental health.  This physician should not have previously reviewed the evidence in this case. The purposes of the examination are: (1) to determine whether it is at least as likely as not (i.e., 50 percent probability or greater) any current psychiatric disorder, to include PTSD, delusional disorder, and/or depression, is related to any incident of service, to include the Veteran's reported military sexual trauma stressor, and (2) to reconcile the competing psychiatric diagnoses described below. 

The following considerations must govern the examination:

a.  The claims file and a copy of this remand must be made available to the clinician, who must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

b.  The clinician must review all medical and lay evidence of record. In particular, the clinician's attention is directed to: 

(1)  a March 2009 VA outpatient treatment record that finds the Veteran meets the diagnostic criteria for a PTSD diagnosis;

(2)  an April 2009 VA compensation examination that finds that "it is less than 50% likely that the [Veteran] meets [the] criteria for [PTSD]"; and

(3)  a June 2012 VA compensation examination in which the examiner did not render an opinion on PTSD because he would have had to result to mere speculation.

c.  In reaching this determination, the clinician must report as to whether psychiatric symptoms shown during or within one year of service, or shortly thereafter may be identified as a manifestation of any later-diagnosed psychotic disorder. 38 C.F.R. § 3.307(c).

d.  In all conclusions, the clinician must identify and explain the medical bases of his or her opinion with reference to the claims file.  If the clinician is unable to render the requested opinions without resort to speculation, he or she must so state; however, a complete rationale for such a finding must be provided. 

4.  The RO/AMC must readjudicate the claim for entitlement to service connection for the claimed disability on appeal.  If the benefit sought remains denied, the RO/AMC must provide the Veteran and his representative with a supplemental statement of the case and an appropriate period of time for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran is hereby notified that it is his responsibility to report for any examination and to cooperate in the development of the claim.  The consequences of failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2012).  If the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any sent notice was returned as undeliverable.  By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


